EXHIBIT 10.3


CONFIDENTIAL INFORMATION (IDENTIFIED BY **) HAS BEEN OMITTED BASED
UPON A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF
THE SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION
 
February 28, 2009
 
Larry Smith
Koch Foods, Inc.
9401 W. Thunderbird Road, Suite 186
Peoria, AZ 85381
 
Dear Larry:


As discussed and agreed, Koch Foods, Inc. will supply to the El Pollo Loco
system the following chicken products:


** pounds annually of whole birds, EPL Specification **.  Pricing will be ** per
pound FOB; ** per pound delivered into MBM, Rancho Cucamonga, CA.


** pounds annually of saddle cut chicken, EPL Specification **.  Pricing will be
** per pound FOB; ** per pound delivered to MBM, Rancho Cucamonga, CA.


Up to ** pounds annually of fresh pre-marinated thigh meat, EPL Specification
**.  Pricing will be ** per pound FOB; ** per pound delivered into MBM, Rancho
Cucamonga, CA.


Frozen pre-marinated thigh meat, EPL Specification **.  ** per pound FOB, ** per
pound delivered MBM, Rancho Cucamonga and MBM, Pleasanton.


As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer for the same or like items in equal or less quantities. If
Supplier reduces its price for such items to any other customer during the term
of this Purchase Agreement, Supplier agrees to correspondingly reduce the price
quoted herein.


El Pollo Loco’s decision to enter into this Purchase Agreement is independent of
any support your firm may or may not choose to provide to the El Pollo Loco
system.


This Purchase Agreement is subject to and incorporates the General Terms and
Conditions of Supply (“T/C”) executed by the parties hereto and currently on
file with El Pollo Loco, Inc. The Purchase Agreement and the T/C collectively
constitute the entire agreement between the parties and supersede all prior or
contemporaneous oral or written agreements.


Terms:  Net 7 Days.
Pricing contract period 03/01/09 through 2/28/10
 
 
 

--------------------------------------------------------------------------------

 
 
Please sign and return both copies of this letter.  After I have received the
signed copy, I will sign and return a copy for your files.  Signing this letter
acknowledges acceptance of the terms and conditions as presented above.


Larry, thank you for your help and support on this matter and please contact me
with any questions.
 
/S/ LARRY P. SMITH
/S/ GARY CAMPANARO
Larry P. Smith
Gary Campanaro
Koch Foods, Inc.
El Pollo Loco, Inc.

 
cc:  Jennifer Benus, Yvette Johnson/MBM

 
 

--------------------------------------------------------------------------------

 
